Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.                  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
Status of Claims
This office action is responsive to the amendment filed on 04/08/2021.  As directed by the amendment: claims 1-9 and 20-25 are presently pending in this application.
Response to Arguments
Applicant's arguments with respect to claims 1-7, 21 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (2016/0361071) in view of Hensley et al. (2013/0204384) “Hensley” and claims 8-9, 20, 22 and 24-25 rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (2016/0361071) in view of in view of Hensley et al. (2013/0204384) “Hensley” further in view of Bojarski et al. (2011/0029093) “Bojarski” have been fully considered but they are not persuasive.   
The applicant argues that Mahfouz fails to disclose “a talar surface having a portion contoured to approximately or exactly fit with a surface portion of a three-dimensional rendering of a talar dome, wherein the three-dimensional rendering of the bone of the talar dome is a rendering of a talus from which cortical bone of the talus has been removed”.  This is not found persuasive because the limitation “contoured” is a product by process limitation and “to approximately or exactly fit” is intended use.  Claim 1 is a device claim directed to a talar component where the structure of the talar component comprises a body including a talar surface having a portion that has a contour (the broadest reasonable definition of a contour is “an outline especially of a curving or irregular figure; Merriam-Webster dictionary) and further comprising a tibial surface. The limitations “anatomically fitted”, “for use in an ankle replacement system”, “to approximately or exactly fit with a surface portion of a three-dimensional rendering of a talar dome, wherein the three-dimensional rendering of the bone of the talar dome is a rendering of a talus from which cortical bone of the talus has been removed”, “configured for forming a joint with a second component of the ankle replacement system” are functional limitations and the structure of the talar component in Mahfouz having a body with a surface with a contour (curving outline) and a tibial surface is fully capable of performing this intended use.  
The claim chart on page 7 of the arguments is directed to method steps and not the structure of the device in claim 1.  Mahfouz does not need to disclose these method steps and it does not need to disclose the product by process limitations of “contoured” or “cortical bone of the talus has been removed”.  Mahfouz is relied on for the structure of a talar component having a talar surface which comprises a contour fully capable of performing the intended use of to match with a surface of a 3-D rendering of the talar dome from which cortical bone has been removed.  Furthermore, pars. 0045 and 0066 of Mahfouz disclose the talus component 86 has curvatures (or contour) that match the arcs of the scanned talus bone (par. 0066 discusses the lateral approach to total ankle arthroplasty which involves matching the milled arcs of the talus and the curvature of the talus component 86) which meets the structure of a talar surface having a portion with a contour (the step of contouring is product by process) fully capable “to approximately or exactly fit with a surface portion of a three-dimensional rendering of a talar dome”. 
Regarding the arguments with respect to Hensley, it is only relied on for the teaching of a 3-D rendering of bone where cortical bone has been removed.  Therefore, Hensley does not need to teach a talar dome, Mahfouz already discloses 3-D renderings of talar domes (par. 0046).  Par. 0031 and Fig. 5 of Hensley discloses the resection planes 74/76/78/80/82 to “show the porous structure of the bone” where the porous structure is cancellous bone.  Fig. 5 discloses the outer sections of the bone which would comprise cortical bone (dense outer surface of a bone) are resected and par. 0031 further discloses that cortical bone is only mirrored as a “possibility” and is only involved in “some edge locations” which implies the removal of cortical bone except around the edge locations.   Therefore, Mahfouz in view of Hensley discloses the claimed invention of amended claim 1 including “a talar surface having a portion contoured to approximately or exactly fit with a surface portion of a three-dimensional rendering of a talar dome, wherein the three-dimensional rendering of the bone of the talar dome is a rendering of a talus from which cortical bone of the talus has been removed”.
Regarding claim 4, Mahfouz discloses the structure of the talar component having a contour where this contour is fully capable of performing the intended use of approximately or exactly fitting the resected bone. 
Regarding the arguments directed to claims 8-9, 20, 22 and 24-25, Hensley discloses the removal of cortical bone, as discussed above.  Therefore, Bojarski does not need to disclose removal of cortical bone and is relied on for teaching articular implants and surgical procedures derived from images of patients’ ankle joints (abstract and par. 0868 and Table 4 disclose ankle joints). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-9 and 20-25 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Mahfouz (2016/0361071).
Mahfouz discloses an anatomically fitted talar component (Fig. 7 and par. 0066 disclose a talar component having a contour which is fully capable of anatomically fitting a talar bone) for use in an ankle replacement system 82 (Fig. 7) comprising: a body 86 (Fig. 7) including: a talar surface (surface of talus component 86 that engages bone; Fig. 7) having a portion contoured (the broadest reasonable definition of a contour is “an outline especially of a curving or irregular figure; Merriam-Webster dictionary) to approximately or exactly fit with a surface portion of a three-dimensional rendering of bone of a talar dome (pars. 0045, 0046 disclose the talus component 86 has curvatures that match the arcs of the talus bone scanned using patient specific and customized talus three-dimensional models using CT, MRI, X-ray and ultrasound modalities and par. 0066 discusses the lateral approach to total ankle arthroplasty which involves matching the milled arcs of the talus and the curvature of the talus component 86; where this curvature is fully capable of approximately or exactly fitting the scanned talus bone image); wherein the three-dimensional rendering of the bone of the talar dome is a rendering of a talus from which cortical bone of the talus has been removed (the structure of the talar component 86 is fully capable of performing this intended use) and a tibial surface (the surface that engages bearing 88; Fig. 7) configured for forming a joint with a second component 84 (Fig. 7) of the ankle replacement system (as shown in Fig. 7). 
Furthermore, the claimed phrases “contoured” and “from which cortical bone of the talus has been removed” is being treated as a product-by-process limitation and a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
Furthermore, the recitation “anatomically fitted” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 4, Mahfouz discloses the portion of the talar surface approximately or exactly fits with a resected surface portion of the corresponding surface portion of the bone of the talar dome (par. 0074 and Fig. 13 discloses resection of the talus bone where the talar surface of component 86 has a curvature is fully capable of performing the intended use of approximately or exactly fitting the resected surface of the bone). 
Furthermore, the claimed phrases “exposed by resection of a portion of cortical bone of the talar dome” is being treated as a product-by-process limitation and a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
Regarding claims 2-3, 8-9 and 20-25, Mahfouz discloses the structure of the talar component 86 which is fully capable of performing the intended use of approximate or exactly fitting a 3D rendering of claims 2-3, 8-9 and 20-25. 
Regarding claim 5, Mahfouz discloses the talar surface further comprises at least one protrusion (92A/92B; Fig. 7) shaped to fit a resected portion of bone of the talar dome (the protrusions are fully capable of fitting the resected portion of the resected talar dome shown in Fig. 13).
Regarding claims 6-7, Mahfouz discloses wherein the portion of the talar surface exactly fits with the corresponding surface portion of the three dimensional rendering of the bone of the talar dome (par. 0074 and Fig. 13 discloses a prosthetic component having talus component 174 that is shaped to fit against resected surface 179 of talus 25) and wherein the portion of the talar surface approximately fits with the corresponding surface portion of the three dimensional rendering of the bone of the talar dome or approximately fits with the corresponding surface portion of the bone of the talar dome (Fig. 0074 and Fig. 13 disclose a prosthetic component having talus component 174 that is shaped to fit against resected surface 179 of talus 25, which is fully capable of being an approximate fit).  
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the alternative, claims 1-7, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (2016/0361071) in view of Hensley et al. (2013/0204384) “Hensley”. 
Regarding claim 1-3, 21 and 23, Mahfouz discloses an anatomically fitted talar component (Fig. 7 and par. 0066 disclose a contoured talar component which is fully capable of anatomically fitting a talar bone) for use in an ankle replacement system 82 (Fig. 7) comprising: a body 86 (Fig. 7) including: a talar surface (surface of talus component 86 that engages bone; Fig. 7) having a portion contoured to approximately or exactly fit with a surface portion of a three-dimensional rendering of bone of a talar dome (pars. 0045, 0046 disclose the talus component 86 has curvatures that match the arcs of the talus bone scanned using patient specific and customized talus three-dimensional models using CT, MRI, X-ray and ultrasound modalities and par. 0066 discusses the lateral approach to total ankle arthroplasty which involves matching the milled arcs of the talus and the curvature of the talus component 86; where this curvature is fully capable of approximately or exactly fitting the scanned talus bone image); and a tibial surface (the surface that engages bearing 88; Fig. 7) configured for forming a joint with a second component 84 (Fig. 7) of the ankle replacement system (as shown in Fig. 7);
except for the three-dimensional rendering of the bone of the talar dome is a rendering
of a talus from which cortical bone of the talus has been removed, three-dimensional rendering of cancellous bone of the talar dome; wherein the three-dimensional rendering includes a
portion of cancellous bone of the talar dome that is exposed by resection of a portion of
cortical bone of the talar dome; the three-dimensional rendering of the cancellous bone of the
talar dome is made from a talus wherein no cancellous bone or none of the cancellous bone
of the talar dome has been removed or resected.
However, Hensley teaches a similar invention comprising a three-dimensional rendering
of cancellous bone of the talar dome (par. 0026 discloses ankle joint and par. 0031 discloses
imaging of cancellous bone); the three-dimensional rendering of the bone of the talar dome is a
rendering of a talus from which the cortical bone has been removed (Fig. 5 discloses the outer sections of the bone which would comprise cortical bone [dense outer surface of a bone] are resected and par. 0031 further discloses that cortical bone is only mirrored as a “possibility” and is only involved in “some edge locations” which implies the removal of cortical bone except around the edge locations); wherein the three dimensional rendering includes a portion
of cancellous bone of the talar dome that is exposed by resection of a portion of cortical bone
of the talar dome (par. 0029 discloses resection planes 74/76/78/80/82 of cancellous bone);
the three-dimensional rendering of the cancellous bone of the talar dome is made from a talus
wherein no cancellous bone or none of the cancellous bone of the talar dome has been
removed or resected (par. 0005 discloses scanning the bone before making the resections).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the talar component in Mahfouz to include the three-dimensional rendering of the bone of the talar dome is a rendering of a talus from which cortical bone of the talus has been removed, three dimensional rendering of cancellous bone of the talar dome;  wherein the three dimensional rendering includes a portion of cancellous bone of the talar dome that is exposed by resection of a portion of cortical bone of the talar dome; the three-dimensional rendering of the cancellous bone of the talar dome is made from a talus wherein no cancellous bone or none of the cancellous bone of the talar dome has been removed or resected, as taught and suggested by Hensley, for providing custom implants that mirror the surface of patient’s porous bone structure (par. 0004 of Hensley). 
Furthermore, the claimed phrases “contoured” and “from which cortical bone of the talus has been removed” is being treated as a product-by-process limitation and a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
Furthermore, the recitation “anatomically fitted” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 4, Mahfouz discloses the portion of the talar surface approximately or exactly fits with a resected surface portion of the corresponding surface portion of the bone of the talar dome (par. 0074 and Fig. 13 discloses resection of the talus bone where the talar surface of component 86 has a curvature is fully capable of performing the intended use of approximately or exactly fitting the resected surface of the bone). 
Furthermore, the claimed phrases “exposed by resection of a portion of cortical bone of the talar dome” is being treated as a product-by-process limitation and a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
Regarding claim 5, Mahfouz discloses the talar surface further comprises at least one protrusion (92A/92B; Fig. 7) shaped to fit a resected portion of bone of the talar dome (the protrusions are fully capable of fitting the resected portion of the resected talar dome shown in Fig. 13).
Regarding claims 6-7, Mahfouz discloses wherein the portion of the talar surface exactly fits with the corresponding surface portion of the three dimensional rendering of the bone of the talar dome (par. 0074 and Fig. 13 discloses a prosthetic component having talus component 174 that is shaped to fit against resected surface 179 of talus 25) and wherein the portion of the talar surface approximately fits with the corresponding surface portion of the three dimensional rendering of the bone of the talar dome or approximately fits with the corresponding surface portion of the bone of the talar dome (Fig. 0074 and Fig. 13 disclose a prosthetic component having talus component 174 that is shaped to fit against resected surface 179 of talus 25, which is fully capable of being an approximate fit).  
In the alternative, claim 8-9, 20, 22 and 24-25 are under 35 U.S.C. 103 as being unpatentable over Mahfouz (2016/0361071) in view of Hensley et al. (2013/0204384) “Hensley” further in view of Bojarski et al. (2011/0029093) “Bojarski”. 
Regarding claim 8, Mahfouz in view of Hensley discloses the claimed invention of claims 1 and 3, except for the three dimensional rendering has been altered to compensate for injury to or disease of the talus. However, Bojarski teaches a similar invention directed to articular implants and surgical procedures derived from images of patients’ ankle joints (abstract and par. 0868 and Table 4 disclose ankle joints) comprising; wherein the three dimensional rendering has been altered to compensate for injury to or disease of the talus (par. 0229 discloses resecting a diseased bone using patient-specific imaging).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the talar component in Mahfouz in view of Hensley to include the three dimensional rendering has been altered to compensate for injury to or disease of the talus, as taught and suggested by Bojarski, for providing implants having features that closely mimic individual patient specific anatomy while avoiding the diseased areas (par. 0012 of Bojarski). 
Regarding claims 9, 20, 22 and 24-25, Mahfouz in view of Hensley discloses the claimed invention of claim 1; except for wherein the three dimensional rendering has been altered to compensate for injury to or disease of the talus and the bone of the talar dome has been altered to compensate for injury to or disease of the talus;  the three-dimensional rendering of the bone of the talar dome is made from a talus wherein a superior part of the talus has not been resected; the three-dimensional rendering of the bone of the talar dome is made from a talus wherein none of a subchondral bone of the talus has been removed; the three-dimensional rendering of the bone of the talar dome is made from a talus wherein a subchondral bone of the talus has been resected only to an extent required to form one or more recesses within bone of the talus and wherein the three dimensional rendering includes cortical bone of the talar dome.
However, Bojarski teaches a similar invention directed to articular implants and surgical procedures derived from images of patients’ ankle joints (abstract and par. 0868 and Table 4 disclose ankle joints) comprising; wherein the three dimensional rendering has been altered to compensate for injury to or disease of the talus and the bone of the talar dome has been altered to compensate for injury to or disease of the talus (par. 0229 discloses resecting a diseased bone using patient-specific imaging); the three-dimensional rendering of the bone of the talar dome is made from a talus wherein a superior part of the talus has not been resected (par. 0290 discloses uncut surfaces); the three-dimensional rendering of the bone of the talar dome is made from a talus wherein none of a subchondral bone of the talus has been removed (par. 0247 discloses uncut subchondral bone); the three-dimensional rendering of the bone of the talar dome is made from a talus wherein a subchondral bone of the talus has been resected only to an extent required to form one or more recesses within bone of the talus (par. 0247 discloses resurfaced subchondral bone and par. 0281 discloses resection cuts and holes) and wherein the three dimensional rendering includes cortical bone of the talar dome (par. 0247). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the talar component in Mahfouz in view of Hensley to include the three dimensional rendering has been altered to compensate for injury to or disease of the talus and the bone of the talar dome has been altered to compensate for injury to or disease of the talus;  the three-dimensional rendering of the bone of the talar dome is made from a talus wherein a superior part of the talus has not been resected; the three-dimensional rendering of the bone of the talar dome is made from a talus wherein none of a subchondral bone of the talus has been removed; the three-dimensional rendering of the bone of the talar dome is made from a talus wherein a subchondral bone of the talus has been resected only to an extent required to form one or more recesses within bone of the talus and wherein the three dimensional rendering includes cortical bone of the talar dome, as taught and suggested by Bojarski, for providing implants having features that closely mimic individual patient specific anatomy (par. 0012 of Bojarski). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774